DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, see page 6, paragraph 4, filed April 25, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. Accordingly, the rejection of dependent claims 2 and 4-15 has also been withdrawn. Similarly, the rejection of claim 16 has been withdrawn.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: prior art of record fails to disclose or render obvious all the limitation of independent claims 1 and 16. 
	The prior art does teach first and second braking members that are biased towards one another, however, none of the prior art of record accomplishes said biasing with a member that is positioned between the first and second braking members. It is known in the art to link first and second braking members together to ensure braking on both sides of a guide rail. The structure of the current invention as defined by the limitations in claims 1 and 16 differs from the prior art in that the linkage of the braking members limits relative movement of the braking members to only a singular direction via a member that is positioned between the two members and not from one or both sides, or via a linkage above or below the members. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.M.L./Examiner, Art Unit 3654